DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20, 22-23, 25, 33 and 40-53 have been canceled.
	Claims 21, 24, 26-32 and 34-39 are rejected.


Election/Restrictions
Applicant’s election without traverse of Species C, as shown in Figs. 1-6, in the reply filed on March 25, 2021, is acknowledged.
	Accordingly, claims 21, 24, 26-32 and 34-39 are hereby examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 26-32 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the fluid filter" in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim.
29 recites the limitation "the fluid filter" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the fluid filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 26, 29-30, 32, 34 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eihusen et al. (US 5,180,490) [hereinafter Eihusen].
	With respect to claim 21, Eihusen discloses a filter cartridge, as shown in Fig. 2, having: a filter media 33 having a filtered fluid side and an unfiltered fluid side, as shown in Fig. 2; an end cap 35’ (first end plate), as shown in Fig. 2; an end cap 36’ (second end plate), as shown in Fig. 2; and a lock-out device 75 (bypass seal), as shown in Fig. 2; wherein the filter media 33 is disposed between the first end plate 35’ and the second end plate 36’, as shown in Fig. 2, the filter cartridge is configured to be disposed within a canister 20’ (filter housing), as shown in Fig. 2, the filter housing 20’ including an outlet 18’ (bypass flow outlet), the bypass seal 75 configured to block fluid flow to the 

	With respect to claim 24, Eihusen discloses a perforated core 32’ (center tube) extending between the first endplate 35’ and the second endplate 36’, as shown in Fig. 2.

	With respect to claim 26, Eihusen discloses wherein the first endplate 35’ includes an opening configured to engage an extension 43’ (standpipe) of the filter housing 20’, said opening being the part in contact with element 42’, as shown in Fig. 2.

	With respect to claim 29, Eihusen discloses a filter cartridge, as shown in Fig. 2, having: a filter media 33 having a filtered fluid side and an unfiltered fluid side, as shown in Fig. 2; a first end plate 35’, as shown in Fig. 2; a second end plate 36’, as shown in Fig. 2; and a bypass seal 75, as shown in Fig 2; a filter housing 20’ including: a housing cover 21’, 22’, as shown in Fig. 2; a housing base 11’, as shown in Fig. 2; a fluid inlet 13’, as shown in Fig. 2; a fluid outlet 16’, as shown in Fig. 2; and a bypass flow outlet 18’, as shown in Fig. 2; wherein the filter media 33 is disposed between the first end plate 35’ and the second end plate 36’, as shown in Fig. 2, the filter cartridge is configured to be disposed within the filter housing 20’, as shown in Fig. 2, and the bypass seal 75 is configured to block fluid flow to the bypass flow outlet 18’ when the filter cartridge is disposed in the filter housing 20’.



	With respect to claim 32, Eihusen discloses wherein the housing base 11 further comprises a drain outlet 15’, and the fluid filter cartridge further comprises a drain seal 42’, as shown in Fig. 2.

	With respect to claim 34, Eihusen discloses wherein the filter housing 20’ further comprises a plurality of structures, for example, 21’, 22’, 24’, and the fluid filter cartridge further comprises a plurality of surfaces, for example, 23’ 45’, configured to engage the plurality of structures such that the fluid filter cartridge is properly located within the filter housing 20’, as shown in Fig. 2.

	With respect to claim 39, Eihusen discloses wherein the housing base 11’ is configured to connect to the housing cover 21’ 22’, by a threaded connection 26, as shown in Fig. 2.


Claim(s) 21, 24 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohl et al. (US 2010/0193417) [hereinafter Gohl].
	With respect to claim 21, Gohl discloses a filter element 13, as shown in Fig. 3, having: a filter media 22 having a filtered fluid side and an unfiltered fluid side, as shown 

	With respect to claim 24, Gohl discloses a support tube 25 (center tube) extending between the first endplate 24 and the second endplate 23, as shown in Fig. 3.

	With respect to claim 27, Gohl discloses wherein the first endplate 24 is a closed endplate, since it is closed by element 26’, as shown in Fig. 4, and the bypass seal 26’ is disposed on an internal surface of the first endplate 24, as shown in Fig. 4.

	With respect to claim 28, Gohl discloses a non-return membrane 31 (drain seal) configured to block fluid flow to openings 20 (drain) of the filter housing 11 when the fluid filter is disposed in the filter housing 11, as shown in Fig. 3.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Eihusen (US 5,180,490).
	With respect to claim 31, Eihusen teaches wherein the standpipe 17’ includes walls configured to engage the bypass seal 75, as shown in Fig. 2.  Eihusen lacks the specific shape of the walls, i.e., tapered walls.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

With respect to claim 35, Eihusen discloses wherein the fluid outlet 16’ is configured to supply filtered oil to an engine (see col. 2, lines 40-44).  Eihusen lacks the specific use, i.e., supply fuel.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Eihusen teaches all the structural limitations and therefore, it is inherent and/or obvious that the outlet can 

	With respect to claim 36, Eihusen discloses wherein the bypass flow path 18’ is configured to supply a bypass fluid flow to a cranckcase (see col. 1, lines 15-17).  Eihusen lacks at least one of a fuel tank or a fuel transfer pump.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Eihusen teaches all the structural limitations and therefore, it is inherent and/or obvious that the bypass flowpath can be used to supply fluid flow to a fuel tank of a fuel transfer pump if it is desired to use the filter is for filtering fuel, since one of ordinary skill would recognize to use the filter for a desired application.

	With respect to claim 37, Eihusen discloses wherein the fluid filter is an oil filter, and wherein the bypass flow path 18’ is configured such that, in the absence of a correct fluid filter with a bypass seal 75, the amount of fuel that flows through the fluid outlet 16’ is insufficient to start or run an engine, since it is inherent and/or obvious that this can happen prior to installation.  Eihusen lacks a fuel filter; however this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior 

	With respect to claim 38, Eihusen discloses wherein the fluid filter is an oil filter, and wherein the bypass flow path 18’ is configured such that, when the bypass seal 75 blocks fluid flow through the bypass flow path 18’, the amount of fluid that flows through the fluid outlet 16’ is sufficient to start or run an engine, as shown in Fig. 2.  Eihusen lacks the specific type of filter, i.e., fuel filter.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Eihusen teaches all the structural limitations and therefore, it is inherent and/or obvious that the filter can be used to filter fuel, since one of ordinary skill would recognize to use the filter for a desired application.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778